Exhibit 1 AGREEMENT AND PLAN OF MERGER between JOHNSON & JOHNSON, KITE MERGER SUB, INC. and COUGAR BIOTECHNOLOGY, INC. dated as of May 21, TABLE OF CONTENTS ARTICLE I THE OFFER AND MERGER 2 Section 1.1The Offer 2 Section 1.2Company Actions 5 Section 1.3Directors 6 Section 1.4The Merger 8 Section 1.5Closing 8 Section 1.6Effective Time 8 Section 1.7Directors and Officers of the Surviving Corporation 9 Section 1.8Stockholders’ Meeting 9 Section 1.9Merger Without Meeting of Stockholders 10 Section 1.10Withholding Rights 11 ARTICLE II CONVERSION OF SECURITIES 11 Section 2.1Conversion of Capital Stock 11 Section 2.2Surrender of Certificates 12 Section 2.3Dissenting Shares 14 Section 2.4Top-Up Option 14 Section 2.5Treatment of Company Options and Company Warrants 16 Section 2.6Additional Benefits and Warrant Matters 17 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 17 Section 3.1Organization 18 Section 3.2Capitalization 18 Section 3.3Authorization; Validity of Agreement; Company Action 20 Section 3.4Board Approvals 20 Section 3.5Consents and Approvals; No Violations 21 Section 3.6Company SEC Documents and Financial Statements 21 Section 3.7Internal Controls; Sarbanes-Oxley Act 22 Section 3.8Absence of Certain Changes 23 Section 3.9No Undisclosed Liabilities 24 Section 3.10Litigation 25 Section 3.11Employee Benefit Plans; ERISA 25 Section 3.12Taxes 28 Section 3.13Contracts 29 Section 3.14Title to Properties; Encumbrances 31 Section 3.15Intellectual Property 31 Section 3.16Labor Matters 33 Section 3.17Compliance with Laws; Permits; Regulatory Compliance 34 Section 3.18Environmental Matters 35 Section 3.19Information in the Proxy Statement or the Information Statement 35 Section 3.20Information in the Offer Documents and the Schedule 14D 9 36 i Section 3.21Opinion of Financial Advisor 36 Section 3.22Insurance 36 Section 3.23Related Party Transactions 36 Section 3.24Brokers; Expenses 36 Section 3.25Takeover Statutes 37 Section 3.26No Other Representations or Warranties 37 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER 37 Section 4.1Organization. 37 Section 4.2Authorization; Validity of Agreement; Necessary Action 37 Section 4.3Consents and Approvals; No Violations 38 Section 4.4Litigation 38 Section 4.5Information in the Proxy Statement or Information Statement 38 Section 4.6Information in the Offer Documents 39 Section 4.7Ownership of Company Capital Stock 39 Section 4.8Sufficient Funds 39 Section 4.9Ownership and Operations of Purchaser 39 Section 4.10Disclaimer of Other Representations and Warranties 39 ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER 40 Section 5.1Interim Operations of the Company 40 Section 5.2Solicitation 43 Section 5.3Certain Tax Matters 45 ARTICLE VI ADDITIONAL AGREEMENTS 46 Section 6.1Notification of Certain Matters 46 Section 6.2Access; Confidentiality 46 Section 6.3Consents and Approvals 47 Section 6.4Publicity 48 Section 6.5Directors’ and Officers’ Insurance and Indemnification. 49 Section 6.6State Takeover Laws 50 Section 6.7Obligations of Purchaser 50 Section 6.8Employee Benefits Matters 50 Section 6.9Rule 16b-3 51 Section 6.10Rule 14d-10(d) Matters 52 Section 6.11Stockholder Litigation 52 Section 6.12Tender and Support Agreement 52 ARTICLE VII CONDITIONS 52 Section 7.1Conditions to Each Party’s Obligations to Effect the Merger 52 ARTICLE VIII TERMINATION 53 Section 8.1Termination 53 Section 8.2Effect of Termination. 54 ii ARTICLE IX MISCELLANEOUS 56 Section 9.1Amendment and Modification; Waiver 56 Section 9.2Non-Survival of Representations and Warranties 56 Section 9.3Expenses 56 Section 9.4Notices 57 Section 9.5Certain Definitions 58 Section 9.6Terms Defined Elsewhere 64 Section 9.7Interpretation 66 Section 9.8Counterparts 66 Section 9.9Entire Agreement; No Third-Party Beneficiaries 66 Section 9.10Severability 67 Section 9.11Governing Law; Jurisdiction 67 Section 9.12Waiver of Jury Trial 67 Section 9.13Assignment 68 Section 9.14Enforcement; Remedies 68 iii Table of Contents AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this “Agreement”), dated as of May 21, 2009, is by and among Johnson & Johnson, a New Jersey corporation (“Parent”), Kite Merger Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent (“Purchaser”), and Cougar Biotechnology, Inc., a Delaware corporation (the “Company”).All capitalized terms used in this Agreement shall have the meaning ascribed to such terms in Section 9.5 or as otherwise defined elsewhere in this Agreement unless the context clearly provides otherwise. RECITALS WHEREAS, Parent desires to acquire the Company on the terms and subject to the conditions set forth in this Agreement; WHEREAS, in furtherance thereof and pursuant to this Agreement, Purchaser has agreed to commence a tender offer (as it may be amended from time to time as permitted under this Agreement, the “Offer”) to purchase all of the outstanding shares of the Company’s Common Stock, par value $0.0001 per share (the “Shares”), at a price per Share of $43.00 (such amount or any different amount per Share that may be paid pursuant to the Offer being hereinafter referred to as the “Offer Price”) net to the seller in cash, without interest, on the terms and subject to the conditions set forth in this Agreement; WHEREAS, following the acceptance for payment of the Shares pursuant to the Offer and upon the terms and subject to the conditions set forth in this Agreement, Purchaser shall be merged with and into the Company with the Company as the Surviving Corporation (the “Merger,” and together with the Offer and the other transactions contemplated by this Agreement, the “Transactions”), in accordance with the General Corporation Law of the State of Delaware (the “DGCL”), whereby each issued and outstanding Share, other than (i) Shares owned directly or indirectly by Parent, Purchaser or the Company and (ii) the Dissenting Shares, shall be converted into the right to receive an amount equal to the Merger Consideration; WHEREAS, the board of directors of the Company (the “Company Board of Directors”) has, on the terms and subject to the conditions set forth herein, (i) determined that the Transactions are fair to and in the best interests of the Company and its stockholders, (ii) approved and declared advisable this Agreement and the Transactions, including the Offer and the Merger, and (iii) recommended that the Company’s stockholders accept the Offer, tender their Shares to Purchaser and, to the extent applicable, adopt this Agreement and approve the Merger; WHEREAS, the boards of directors of Parent and Purchaser have, on the terms and subject to the conditions set forth herein, approved and declared advisable this Agreement and the Transactions, including the Offer and the Merger; and WHEREAS, as an inducement to and condition to Parent’s and Purchaser’s willingness to enter into this Agreement, certain stockholders of the Company are entering into Tender and Support Agreements with Parent simultaneously with the execution of this Agreement in substantially the form attached hereto as ExhibitA, whereby, among other things, such stockholders have agreed, upon the terms and subject to the conditions set forth therein, to tender the Shares held by them in the Offer and support any and all corporate action necessary to consummate the Merger. Table of Contents AGREEMENT NOW, THEREFORE, in consideration of the mutual covenants and premises contained in this Agreement and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties to this Agreement agree as follows: ARTICLE I THE OFFER AND MERGER Section 1.1The Offer. (a)Provided that this Agreement shall not have been terminated in accordance with Section 8.1, as promptly as practicable (and in any event within ten (10) business days) after the date hereof, Purchaser shall (and Parent shall cause Purchaser to) commence (within the meaning of Rule 14d-2 under the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (the “Exchange Act”)) the Offer. (b)The obligation of Purchaser to accept for payment and pay for any Shares validly tendered and not validly withdrawn pursuant to the Offer shall be subject to:(i)there being validly tendered in the Offer and not validly withdrawn prior to any then scheduled Expiration Time that number of Shares which, together with the Shares then beneficially owned by Parent or Purchaser (if any), represents at least a majority of the Shares then outstanding (determined on a fully diluted basis) (the “Minimum Condition”); and (ii) the satisfaction, or waiver by Parent or Purchaser, of the other conditions and requirements set forth in Annex I (together with the Minimum Condition, the “Offer Conditions”).Subject to the prior satisfaction of the Minimum Condition and the satisfaction, or waiver by Parent or Purchaser, of the other Offer Conditions, Purchaser shall (and Parent shall cause Purchaser to) consummate the Offer in accordance with its terms and accept for payment and pay for all Shares validly tendered and not validly withdrawn pursuant to the Offer as promptly as practicable after the Expiration Time.The Offer Price payable in respect of each Share validly tendered and not validly withdrawn pursuant to the Offer shall be paid net to the seller in cash, without interest, on the terms and subject to the conditions set forth in this Agreement. (c)The
